PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/741,354
Filing Date: 13 Jan 2020
Appellant(s): Sears et al.



__________________
Timothy Scott Moore
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 9/24/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/16/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
Claims 1, 2, 4-8, and 10-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newton (US 2013/0228191) in view of Davidson (US 2013/0276799)
Regarding claims 1 and 7, Newton teaches a smoking article comprising: a cartridge body 12 and a control body 10, the control body comprising: a control body engagement portion 20 configured to removably engage a cartridge body engagement portion 14 of the cartridge body including a reservoir 43 configured to store an aerosol precursor composition, an aerosolization component 32 powerable to aerosolize the aerosol precursor composition to form an aerosol, the control body further comprising control circuitry configured to direct power from an electrical power source to the aerosolization component [Fig. 5-7; 0037-0040].
Newton does not teach a purpose-specific circuit for authentication of the cartridge body and a controller configured to communicate with the circuit to validate the cartridge body is authentic. Davidson teaches a drug delivery system including a cassette comprising a tracing module for authentication of the cassette, and a base unit comprising a transceiver module configured to communicate with the a tracing module to validate the cassette is authentic, and allow the device to release drugs upon verification that the cassette is authorized to work with the base unit, i.e. only when the cassette is validated as authentic [0338]. The tracing module is interpreted to correspond to the claimed purpose-specific circuit and the transceiver module is interpreted to correspond to the claimed 
Regarding claims 2 and 8, Newton teaches a sensor configured to detect user demand on the smoking article, wherein the control circuitry is configured to direct power from the electrical power source to the aerosolization component in response to the user demand [0037-0038]. In modified Newton as applied to claims 1 and 7 above, the control circuitry is thus configured to direct power from the electrical power source to the aerosolization component only when the cartridge body is validated as authentic, and in response to the user demand. 
Regarding claims 4-6 and 10-12, modified Newton teaches the controller verifies the identity of cartridge through the circuit by comparing a code to an expected code and subsequently verifies the cartridge is authorized to work with the control body [Davidson 0338], i.e. the controller is configured to validate the cartridge is authentic based on authentication indicia from the purpose-specific circuit. In instances when the cartridge is not verified as being authorized to work with the control body, i.e. failure of the controller to validate the cartridge, one of ordinary skill in the art would appreciate that this would necessarily involve either the circuit not providing any code (“an absence of the authentication indicia from the purpose-specific circuit”) or providing an incorrect code (“unauthorized authentication indicia from the purpose-specific circuit”). 
Claims 3 and 9 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newton and Davidson as applied to claims 1 and 7 above, and further in view of Conley (US 2013/0220315). 
Newton teaches a sensor configured to detect user demand on the smoking article, wherein the control circuitry is configured to direct power from the electrical power source to the aerosolization component in response to the user demand [0037-0038]. In modified Newton as applied to claims 1 and 7 above, the control circuitry is thus configured to direct power from the electrical power source to the aerosolization component only when the cartridge body is validated as authentic, and in response to the user demand.
Newton does not teach a button usable to indicate user demand on the smoking article. Conley teaches a vaporizer comprising a button usable to indicate user demand on the smoking article wherein the control circuitry is configured to direct power from the electrical power source to the aerosolization component in response to the user demand [0026]. As it is prima facie obvious to substitute art recognized equivalents known for the same purpose, it would have been obvious to one of ordinary skill in the art to include the button of Conley with the control body of modified Newton to achieve the same, predictable result of activating the smoking article in response to user demand. 

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner: The nonstatutory double patenting rejection over U.S. Patent No. 10,117,460 has been withdrawn.

(2) Response to Argument
Appellant argues “the Examiner finds that paragraph [0338] of Davidson teaches the authentication feature. This is factual error.” However, Appellant then goes on to ignore what is recited in paragraph [0338] of Davidson. Instead, Appellant discusses other features of Davidson disclosed in paragraphs that the Examiner did not even cite, such as “tampering with the inhaler by unauthorized users” or “authorization of the user of the base unit to use a restricted substance in the cassette”. The term “user” is not mentioned even once in paragraph [0338]. The subject matter actually disclosed in paragraph [0338] includes “module 56 verifies the identity of cassette 58 through module 69, for example, by comparing a code and/or ID to the expected code and/or ID (e.g., encrypted ID)” and “verification that cassette 58 is authorized to work with unit 46 triggers controller 52 to release drugs”. This reads on validating the cartridge body (cassette of Davidson) is authentic as claimed. Authentication of the cartridge body according to the instant specification (paragraph [0087] of published application 2020/0146355) also involves verifying the identity of the cartridge body and whether or not it is authorized to work with the control body, the same concept disclosed by Davidson. 
Appellant argues “The Examiner’s rationale for combining Newton with Davidson appears to be circular in that the Examiner states that it would be obvious to combine the features of Newton and Davidson for the purposes of achieving the combination.” The Examiner disagrees. Davidson seeks to only allow the use of cassettes authorized to work with the base unit. This effectively prevents unauthorized cassettes from being used. One of ordinary skill in the art would have found it obvious to apply this same concept to the smoking article of Newton for the same reason, i.e. only allowing the use of cartridges authorized to work with the control body. The rationale for combining Newton with Davidson is for the purposes of achieving the suggested benefit arising from the combination, preventing unauthorized cartridges from being used. 







For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERIC YAARY/Examiner, Art Unit 1747                                                                                                                                                                                                        

Conferees:
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747     

/RICHARD D CRISPINO/Supervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.